DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 June 2022.
Applicant’s election without traverse of Species C and F in the reply filed on 2 June 2022 is acknowledged.
Applicant indicated in REMARKS filed 2 June 2022 that claims 13-27 are presently under consideration, however, the examiner notes claim 21 is directed to nonelected species A, B, or E, claims 18 and 22 are directed to nonelected species E, and claims 19 and 23 are directed to nonelected species B:
	Species A, B, or E – No eductor insert 
Claim 21. The method of claim 20, wherein the inner tube and the outer tube form a venturi within a lumen of the outer tube.
Species B: Figure 2 – No eductor insert, the outer tube has a reducing diameter
Claims 19 and 23. The method of claims 13 and 21, wherein the venturi comprises a radial narrowing of the inner surface of the outer tube from a first end toward a second end of the outer tube.
Species E: Figures 8A-8B – No eductor insert, the inner tube is distally flared
Claims 18 and 22. The method of claims 13 and 21, wherein the venturi comprises a flared configuration of the distal end of the inner tube.  
Therefore, claims 18, 19, and 21-23 are withdrawn and claims 13-17, 20, and 24-27 are presently under consideration.
Drawings
The drawings are objected to because the arrows labeled by element 623 in FIG. 8B, which represent an inner diameter of tube 622, does not appear to span the entire diameter of the tube.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002] line 24, the word “increase” should be “increases”;
Paragraph [0003] line 27, the word “venturi” is misspelled.  
Appropriate correction is required.


Claim Objections
Claim 20 is objected to because of the following informalities:  Antecedent basis is given for “an inner tube” twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the terminal end of the outer tube".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this is interpreted as “the distal end of the outer tube”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 17, 20, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton et al. (US 3,470,869 A).
Regarding claim 13, Fenton et al. discloses a method (Col 1 line 27 “The method of roentgenology”) of delivering aerated liquid to a biological target site (col 1 lines 27-28 “spraying the organ”) comprising:  19inserting an aerator system (Fig 3) into the target site (Col 4 lines 4-7 “The nozzle 13 and connecting flexible tubes 14 and 16 may be inserted through the appropriate body opening and worked along the gastro-intestinal tract to the desired location”), wherein the aerator system comprises an 20inner tube having an inner lumen (tube 16 having passage 18 Fig 3), an outer tube having an outer lumen (tube 14 having passage 17 Fig 3), and a venturi (constriction of internal wall 37 of nozzle 13 and orifice 41 Fig 3), wherein 21at least a portion of the inner and outer tubes are coaxial with one another (Col 2 lines 65-69 “the two tubes 14 and 16 cooperate to provide concentric but separate passages 17 and 18 with the passage 17 in the general form of an annulus around the inner tube 16 and the passage 18 located within the inner tube 16.”), and wherein at least 22a portion of the outer lumen is between the inner tube and the outer tube (See Fig 3, Col 2 lines 66-68 “the passage 17 in the general form of an annulus around the inner tube 16”);  8delivering a liquid (Col 1 line 71 “contrast liquid”) 23through the outer lumen (Col 1 line 71-col 2 line 2 “the contrast liquid is delivered, under low pressure, to the nozzle through the passage defined between the exterior of the inner tube and the interior of the outer tube”);  24aerating the liquid (Col 2 lines 6-7 “atomizing the contrast liquid”), wherein aerating comprises delivering a gas (Col 1 line 69 “the gas”) through the inner 25lumen (tube 16 having passage 18 Fig 3, col 1 lines 69-71 “the gas under controlled pressure is delivered to the nozzle through the inner of the two concentric tubes”); and 26delivering the aerated liquid to the biological target site (col 1 lines 27-28 “spraying the organ”).
Regarding claim 14, Fenton et al. discloses the method of claim 13, wherein aerating comprises concurrently delivering the gas 14through the inner lumen and delivering the liquid through the outer lumen (Col 3 lines 20-24 “With this structure fluid, such as contrast liquid, entering the manifold through the supply tube 11 passes into the passage 17 within the outer tube 14. At the same time a separate fluid, such as carbon dioxide can be supplied through the tube 12 and will flow into the passage 18”).
Regarding claim 17, Fenton et al. discloses the method of claim 13, wherein the venturi (constriction of internal wall 37 of nozzle 13 and orifice 41 Fig 3) comprises an eductor insert (nozzle 13 Fig 3 acts as an eductor by constricting the fluid to provide the desired spray quality) within the 6outer tube (the nozzle 13 fits within the outer tube 14 along surface 42 Fig 3).  
Regarding claim 20, Fenton et al. discloses a method (Col 1 line 27 “The method of roentgenology”) for using an aerator system (Fig 3) in a biological target site (Col 1 line 28 “an organ”), wherein the aerator 15system comprises an inner tube (tube 16 having passage 18 Fig 3) and an outer tube (tube 14 having passage 17 Fig 3) coaxial with the inner tube (Col 2 lines 65-69 “the two tubes 14 and 16 cooperate to provide concentric but separate passages 17 and 18 with the passage 17 in the general form of an annulus around the inner tube 16 and the passage 18 located within the inner tube 16.”), wherein at least a 16portion of the outer tube overlaps the inner tube (See Fig 3), the method comprising:  17inserting a distal end (43 Fig 3) of the outer tube into the biological target site (Col 4 lines 4-7 “The nozzle 13 and connecting flexible tubes 14 and 16 may be inserted through the appropriate body opening and worked along the gastro-intestinal tract to the desired location”);  18delivering a liquid (Col 1 line 71 “contrast liquid”) through the outer tube (Col 1 line 71-col 2 line 2 “the contrast liquid is delivered, under low pressure, to the nozzle through the passage defined between the exterior of the inner tube and the interior of the outer tube”); 19aerating the liquid (Col 2 lines 6-7 “atomizing the contrast liquid”), wherein aerating comprises delivering a gas (Col 1 line 69 “the gas”) through an inner tube (tube 16 having passage 18 Fig 3, col 1 lines 69-71 “the gas under controlled pressure is delivered to the nozzle through the inner of the two concentric tubes”) 20and 21delivering the aerated liquid to the biological target site (col 1 lines 27-28 “spraying the organ”).
Regarding claim 24, Fenton et al. discloses the method of claim 20, wherein the inner tube (16 Fig 3) terminates proximal to the distal end (43 Fig 3) of the outer tube (See the termination of inner tube 16 proximal to the termination 43 of outer tube 14 in Fig 3).  
Regarding claim 25, Fenton et al. discloses a method (Col 1 line 27 “The method of roentgenology”) of delivering aerated liquid to a biological target site (col 1 lines 27-28 “spraying the organ”) comprising:  5inserting an aerator system (Fig 3)  into the target site (Col 4 lines 4-7 “The nozzle 13 and connecting flexible tubes 14 and 16 may be inserted through the appropriate body opening and worked along the gastro-intestinal tract to the desired location”), wherein the aerator system comprises an 6inner tube having an inner lumen (tube 16 having passage 18 Fig 3), an outer tube (tube 14 having passage 17 Fig 3) coaxial with the inner tube (Col 2 lines 65-69 “the two tubes 14 and 16 cooperate to provide concentric but separate passages 17 and 18 with the passage 17 in the general form of an annulus around the inner tube 16 and the passage 18 located within the inner tube 16.”), and a venturi (constriction of internal wall 37 of nozzle 13 and orifice 41 Fig 3), 7wherein at least a portion of the outer lumen is between the inner tube and the outer tube (See Fig 3, Col 2 lines 66-68 “the passage 17 in the general form of an annulus around the inner tube 16”);  8delivering a liquid (Col 1 line 71 “contrast liquid”) through the outer lumen (Col 1 line 71-col 2 line 2 “the contrast liquid is delivered, under low pressure, to the nozzle through the passage defined between the exterior of the inner tube and the interior of the outer tube”); 9aerating the liquid (Col 2 lines 6-7 “atomizing the contrast liquid”), wherein aerating comprises delivering a gas (Col 1 line 69 “the gas”) through the inner 10lumen (tube 16 having passage 18 Fig 3, col 1 lines 69-71 “the gas under controlled pressure is delivered to the nozzle through the inner of the two concentric tubes”) with a pressurized vessel (Col 1 lines 52-60 “a gas under controlled pressure is supplied from a source 12a through the tube 12.”, “When carbon dioxide gas is used the supply tube is connected to a cylinder of such gas through suitable pressure control valves and flow control device well known in the art”); and 11delivering the aerated liquid to the biological target site (col 1 lines 27-28 “spraying the organ”).
Regarding claim 26, Fenton et al. teaches the method of claim 25, wherein aerating comprises concurrently delivering the gas 14through the inner lumen and delivering the liquid through the outer lumen (Col 3 lines 20-24 “With this structure fluid, such as contrast liquid, entering the manifold through the supply tube 11 passes into the passage 17 within the outer tube 14. At the same time a separate fluid, such as carbon dioxide can be supplied through the tube 12 and will flow into the passage 18”).
Regarding claim 27, Fenton et al. teaches the method of claim 25, wherein the aerating comprises delivering the gas through the 17inner lumen with the pressurized vessel independent of delivering the liquid through the outer 18lumen (Col 2 lines 2-3 “the gas and contrast liquid are separately delivered to the nozzle”, Col 2 lines 47-53 When the fluid is introduced by a large syringe and the gas is delivered under controlled pressure from a cylinder, the delivery of the two substances is independent from each other, See 11a and 12a Fig 1 which are independent, separate elements).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton et al. (US 3,470,869 A) in view of Duncan (US 2014/0155745 A1).
Regarding claim 15, Fenton et al. discloses the method of claim 13. However, Fenton et al. fails to disclose wherein the biological target site comprises a uterus.  
Duncan teaches introducing a mixed solution ([0017] “a mixture of air and saline”) into a biological target site that comprises a uterus ([0017] “into the uterus and fallopian tubes”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the biological target site of the method of Fenton et al. to comprise a uterus “to enhance visualization thereof” [...] “during ultrasound” [0017].
Regarding claim 16, Fenton et al. discloses the method of claim 13. Fenton et al. further discloses visualizing the biological target site (Col 4 lines 31-36 “The X-ray may then be taken”). However, Fenton et al. fails to disclose the visualizing is echogenically visualizing the biological 3target site.
Duncan teaches introducing a mixed solution ([0017] “a mixture of air and saline”) and echogenically visualizing the biological 3target site ([0017] “used in different areas of the body where contrast media is or could be used to enhance visualization during ultrasound”). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the method of Fenton et al. to further comprise echogenically visualizing the biological 3target site as taught by Duncan to perform visualization using a technique that is better suited to visualize soft tissues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783